Citation Nr: 0835295	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death of the veteran.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran had recognized service in the Philippine 
Guerrillas from January 9, 1945, to September 2, 1945.  He 
died in October 1991, and the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila.

The Board received an additional statement of the appellant 
in July 2008, after the certification of this appeal.  To the 
extent that it is relevant to the issue on appeal, it is 
cumulative of statements previously considered by the RO.  
Therefore, a remand for RO consideration of this evidence is 
not required.


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, service 
connection was denied for the veteran's cause of death.

2.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision, when considered by itself 
or with previous evidence of record, is cumulative or 
redundant of the evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for the veteran's 
cause of death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the Court has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2005, prior to its initial adjudication of the 
claim.  That letter informed her of the definitions of the 
terms "new" and "material" and advised her of the reason 
for the previous denial of her claim for service connection 
for the veteran's cause of death.  In the Board's opinion, 
the appellant was adequately put on notice of the type of 
evidence she should submit or identify in order to reopen the 
claim.

The Board notes that the appellant was not provided with 
notice regarding the effective-date element of her claim.  
However, the Board has determined that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for the veteran's cause of death.  
Consequently, no effective date for service connection will 
be assigned, and the failure to provide notice with respect 
to that element of the claim is no more than harmless error.

The record reflects that service records and post-service 
treatment records have been obtained.  The appellant has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that RO has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).




Analysis

Service connection for the veteran's cause of death was 
denied in an unappealed rating decision of July 2002.  The RO 
determined that the evidence did not establish that any 
condition listed on the veteran's death certificate was 
present in service or within an applicable presumptive period 
after service.  The RO also determined that there was no 
competent medical evidence otherwise establishing a link 
between the conditions listed on the veteran's death 
certificate and service.

The evidence then of record included an October 1991 marriage 
contract, which established that the appellant had been 
married to the veteran prior to his death, and the veteran's 
death certificate, which listed the immediate cause of death 
as acute respiratory failure, the antecedent cause of death 
as chronic obstructive pulmonary disease (COPD), and the 
underlying causes of death as pulmonary Koch's infection and 
bilateral basal atelectasis.

Also of record at the time of the July 2002 denial were 
private medical records dated in 1991.  These records showed 
that minimal Koch's infection in the upper lobes of the lungs 
had been revealed by a September 1991 chest X-ray study; that 
the veteran had been diagnosed with pulmonary tuberculosis in 
1985; and that he had been diagnosed with COPD and emphysema 
after a period of hospitalization in May 1991 and diagnosed 
with anemia, COPD, and acute gastritis after a period of 
hospitalization in July 1991.

Finally, the evidence of record in July 2002 included 
documents pertaining to the veteran's military service.  
Among the veteran's service records was a November 1946 
report of physical examination, which notes that his lungs 
had been evaluated as normal, and a November 1946 Affidavit 
for Philippine Army Personnel (Affidavit), in which the 
veteran attested that he had joined the guerillas in January 
1942 and then joined the 1st Calvary in January 1945.  A 
supplemental document reflects that his recognized service 
began on January 9, 1945, and ended on September 2, 1945.

Other documents pertaining to the veteran's service included 
a July 2001 certification from the General Headquarters of 
the Armed Forces of the Philippines Office of the Adjutant 
General indicating that he had joined a guerilla regiment in 
January 1943 and been discharged in September 1945; a July 
2001 certification from the Philippines Bureau of Corrections 
indicating that he had been confined, given a prison number, 
and then removed from prison by Japanese soldiers in February 
1945; and an undated document from the Bureau of Prisons 
indicating that he had been imprisoned by the Japanese in 
November 1944 and removed by them in February 1945. 

The pertinent evidence received since the July 2002 denial 
consists of a May 2005 certification from the veteran's 
private physician; copies of the aforementioned documents 
pertaining to the veteran's service; undated identification 
cards with the veteran's prison number; a Prisoner of War 
(POW) Questionnaire completed by the appellant; a VA 
administrative decision concerning the veteran's POW status; 
a statement from the veteran's sister; and several statements 
from the appellant.

The May 2005 certification from the veteran's private 
physician reflects that the veteran was treated for pulmonary 
tuberculosis, COPD, and congestive heart failure in September 
1985.

The copies of the documents pertaining to the veteran's 
service, the undated identification cards, and the POW 
Questionnaire indicate that the veteran was imprisoned by the 
Japanese in November 1944 because he was a guerilla fighter 
and that the Japanese removed him from the prison in February 
1945.

The VA administrative decision states that the veteran may 
not be recognized as a former POW.  The decision, which was 
signed by the Director of Compensation and Pension Service, 
notes that the veteran's November 1946 service records do not 
refer to his capture or imprisonment by the Japanese and that 
his recognized service began on January 9, 1945.

In her February 2006 statement, the veteran's sister reports 
her brother's account of his imprisonment and escape from 
Japanese custody.  She also reports that she witnessed the 
veteran's scabies, coughing, fever, chest pain, and back pain 
upon his return.

Finally, in several statements, the appellant contends that 
her husband's death was caused by acute respiratory failure, 
COPD, pulmonary Koch's infection, and bilateral basal 
atelectasis.  She states that the veteran incurred a blood 
infection during his captivity by the Japanese which caused 
respiratory problems.  She also states that service 
connection is warranted for the veteran's cause of death 
because he had leukemia, hypertension, and "other ailments 
due to old age" which contributed to his death.

Although some of the evidence received since the July 2002 
denial is new, it is not material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
Specifically, as was the case in July 2002, there continues 
to be no competent medical evidence that tends to show a link 
between the conditions which caused or contributed to the 
veteran's death and his active service.

The May 2005 certification establishes that the veteran was 
treated for tuberculosis, COPD, and congestive heart failure 
in 1985, approximately 40 years after his last date of 
recognized active duty.  It does not indicate, however, that 
COPD was present in service or that tuberculosis was present 
in service or within the applicable presumptive period 
described by 38 C.F.R. § 3.307 (2007).  It also does not link 
these conditions to the veteran's service or identify them as 
factors in his death.

The Board acknowledges the statements from the appellant and 
the veteran's sister that the veteran had coughing and a 
blood infection in and shortly after service.  These 
statements, however, do not establish that the veteran 
incurred COPD or tuberculosis in service or within an 
applicable presumptive period.  While the appellant and the 
veteran's sister may be competent to describe any observable 
symptomatology, as laypersons without medical training, they 
are not qualified to render medical diagnoses.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board also acknowledges the appellant's belief that the 
veteran's heart disease contributed to his death.  However, 
as noted above, the appellant is not qualified to offer 
medical evidence since she is a layperson without medical 
training.  See, again, Espiritu, 2 Vet. App. at 494.  
Although the May 2005 certification establishes that the 
veteran was diagnosed with congestive heart failure, that 
condition is not identified as a contributing factor on the 
death certificate, and there is no other medical evidence of 
record suggesting that it contributed to his death. 

In support of her claim, the appellant has submitted evidence 
which supports her contention that the veteran was a POW.  
The Board notes that service connection may be granted on a 
presumptive basis for certain diseases specific to POWs, 
including heart disease.  See 38 C.F.R. § 3.309(c) (2007).  
However, the VA administrative decision concluded that the 
veteran could not be recognized as a POW.  Moreover, even if 
the veteran were to be recognized as a POW, such recognition 
would not affect the present claim since none of the 
conditions identified by the medical evidence of record as 
factors contributing to the veteran's death is among the 
presumptive diseases specific to POWs.  Accordingly, the 
evidence related to the veteran's alleged status as a POW is 
not new and material since it does not relate to an 
unestablished fact necessary to substantiate the claim.

In sum, the Board finds that none of the evidence submitted 
since the July 2002 denial of the appellant's claim is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received, and reopening of the claim of 
entitlement to service connection for the veteran's cause of 
death is not warranted.


ORDER

Reopening of the claim of entitlement to service connection 
for the veteran's cause of death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


